o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date ---------------------------- number release date conex-117346-18 uil 4980b the honorable ron desantis member u s house of representative sec_31 lupi court suite palm coast fl attention dear representative desantis i am responding to a second inquiry from your office dated date on behalf of your constituent whether his former employer properly calculated his premium under the consolidated omnibus budget reconciliation act of cobra and under sec_4980b of the internal_revenue_code the code for his health_reimbursement_arrangement hra as noted in our previous letter dated date the irs has not issued specific guidance to determine the applicable_premium for cobra_continuation_coverage under an hra under current law an employer must operate in good_faith compliance and in accordance with a reasonable interpretation of the statute also as previously noted in response to your constituent’s request for the irs to audit his former employer’s cobra administration if your constituent would like to report a suspected tax violation to the irs one way to do so would be to complete and submit form 3949-a information referral to the irs for its review as noted in our first letter to you sec_6103 of the code generally prohibits the irs from disclosing any information about a taxpayer’s situation unless the disclosure is specifically authorized by that statute this includes information relating to whether a taxpayer was is being or will be examined for any aspect of tax compliance based on the information you provided to us we can identify no authority under sec_6103 had additional questions regarding ------------------------ -------------- conex-117346-18 permitting the irs to share with your constituent information regarding his former employer’s cobra administration assuming such information even exists i hope this information is helpful if you have additional questions please contact me at -------------------- -------------------- ------------------ or at sincerely denise trujillo branch chief health and welfare branch office of associate chief_counsel tax exempt and government entities
